. On Motion for Rehearing.
While it is true, as appellants insist, that in addition to what has been quoted in our original opinion, Mr. Bassett testified that: “I would say that is the understanding, that for the money collected, deducted from the wages, the company will provide a physician and provide such hospitalization as the men might need. I think that the company has done that,” it is insisted that this at least tends to show that there was a contract on the part of the appellee company to furnish its injured employees with proper medical and hospital services; but in the opinion of the majority when this statement of the general manager is construed with all of the same witness’ other testimony, some of which is copied in our original opinion, and also considered in connection with the testimony of other witnesses, the quoted testimony relied npon fails to establish a contractual liability on the part of appellee as distinguished from a mere obligation to administer the fund collected from appellees’ employees as a charity. In addition to what appears in the opinion already written, there was other testimony tending to show that the appellee company and the railway company with which it is associated merely continued the practice or method of collecting and using the fund in question as had been adopted by a former railroad company. And there is no testimony which shows the terms of a contract as distinguished from a charity founded by the former railroad company to- supply its employees with medical and hospital services. Hence, while we deeply sympathize with the parents of.the deceased boy, the majority can but think upon a consideration of the whole record that the conclusion announced in our ■ original opinion should be adhered to.
The motion for rehearing is accordingly overruled.